UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 14, 2010 PALL CORPORATION (Exact name of registrant as specified in its charter) New York 001- 04311 11-1541330 (State or other jurisdiction (Commission file number) (I.R.S. Employer of incorporation) Identification No.) 25 Harbor Park Drive, Port Washington, NY (Address of principal executive offices) (Zip Code) (516) 484-5400 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 Results of Operations and Financial Condition. On September 14, 2010, Pall Corporation (the “Registrant”) released its results of operations for its fourth quarter and year ended July 31, 2010. A copy of the press release issued by the Registrant is furnished herewith as Exhibit 99 to this report. ITEM 9.01 Financial Statements and Exhibits. (d) Exhibits. 99 Press Release, dated September 14, 2010 (furnished pursuant to Item 2.02). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Pall Corporation /s/ FRANCIS MOSCHELLA September 16, 2010 Francis Moschella Vice President – Corporate Controller Chief Accounting Officer 3 INDEX TO EXHIBITS Exhibit Number Description 99 Press Release, dated September 14, 2010 (furnished pursuant to Item 2.02). 4
